* Corpus Juris-Cyc References: Justices of the Peace, 35CJ, p. 559, n. 62.
The appellee, A.B. Porter, sued C.W. Johnson in the justice of the peace court of beat No. 3, Yalobusha county, Miss. Johnson, the appellant, filed his plea in writing, urging that he was not a resident citizen of beat No. 3, Yalobusha county, but that he was a resident citizen and householder of beat No. 2 at the time the liability occurred, if any, and at the time suit was filed in *Page 654 
the cause; that Johnson and his family were freeholders and householders in beat No. 2 in said county, and were at the time it was said the obligation was incurred, and at the time the suit was brought, and asked that the suit be dismissed.
The justice of the peace held that he had jurisdiction, and rendered judgment against the defendant, and the case was appealed to the circuit court, and there tried before the judge without a jury on an agreed statement of facts, in which it was agreed between the parties that the note sued on was executed by the defendant, Johnson, in the third district of Yalobusha county, Miss., and that Walker was, and had been on the 3d day of October, 1922, a duly elected and qualified justice of the peace in and for the third supervisor's district of Yalobusha county, Miss., and that said Johnson was and had been on said date a resident citizen, householder, and freeholder of the second supervisor's district of Yalobusha county, Miss., and there was at that time a duly elected and qualified justice of the peace in district No. 2 qualified to try the cause; that at the time of the execution of the note sued on the defendant, Johnson, assigned to the plaintiff, A.B. Porter, as collateral security to said note, a certain claim against Lafayette county, Miss., in the amount of one hundred twenty-one dollars, and that said Porter on the 11th day of October, 1924, collected the said claim against Lafayette county, Miss., and applied it on the amount sued on. It is further agreed that the amount owing on the said note, if anything, is the sum of twenty-six dollars, plus the sum of twenty-five dollars for attorney's fees, making a total of fifty-one dollars due and owing on said note. The circuit judge held that the justice of the peace had jurisdiction, and rendered judgment accordingly.
Section 2223 of Hemingway's Code (section 2724, Code of 1906), provides, in part, as follows:
"The jurisdiction of every justice of the peace shall be coextensive with his county, and he may issue any *Page 655 
process in matters within his jurisdiction, to be executed in any part of his county; but every freeholder or householder of the county shall be sued in the district in which he resides, if there be a justice acting therein and qualified to try the suit, or in the district in which the debt was contracted, the liability incurred, or in which the property may be found. . . ."
It is the contention of the appellant that a freeholder or householder must be sued within the district of his residence, although the debt was contracted in another district. His contention cannot be maintained. Jurisdiction may be obtained in either of the districts, and where a householder or freeholder goes out of his district into another district of his county and contracts an obligation, or incurs liability, he may be sued on said contract or liability in the district where the contract was made, or the liability occurred. The judgment of the lower court will therefore be affirmed.
Affirmed.